— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered May 19, 1982, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the defendant’s motion to withdraw his plea of guilty.
Judgment affirmed.
The record reveals that the defendant knowingly, voluntarily and intelligently waived his rights and pleaded guilty (see, People v Harris, 61 NY2d 9). Criminal Term did not abuse its *753discretion in denying the defendant’s motion to withdraw his plea inasmuch as the record does not support the defendant’s claim that his plea was coerced, nor does it provide any other ground for withdrawal of his plea (see, People v Ramos, 63 NY2d 640, 642-643). Contrary to his contention, the record reveals that the defendant entered his plea after numerous discussions with competent counsel. The defendant admitted that these discussions included advice as to his possible defenses.
Lastly, we note that a defendant who accepts a bargained-for plea forfeits his right to challenge the factual basis for the plea (see, People v Pelchat, 62 NY2d 97, 108; People v Clairborne, 29 NY2d 950, 951). Accordingly, we reject the defendant’s argument that the factual recitation of the underlying crime was insufficient to support his plea. Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.